Citation Nr: 0911856	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-17 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability prior to November 9, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
a right ankle disability beginning November 9, 2007.

3.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 Rating Decision by the 
Roanoke, Virginia, Regional Office (RO) that continued a 30 
percent evaluation for a left knee disability, a 10 percent 
evaluation for a right ankle disability, and a 10 percent 
evaluation for pseudofolliculitis barbae (PFB).  

In March 2008, a Decision Review Officer decision was issued, 
increasing the evaluation of the Veteran's right ankle 
disability from 10 to 20 percent.  As addressed in the 
decision below, the Board finds that the Veteran is entitled 
to an evaluation of 30 percent for his right ankle 
disability, beginning in February 2004, and continuing to the 
present.  As a single level of evaluation is appropriate, the 
issues of an increased evaluation for a right ankle 
disability prior to November 9, 2007, and an increased 
evaluation for a right ankle disability beginning November 9, 
2007, are discussed together.

On the Veteran's VA Form 9 Appeal to the Board of Veterans' 
Appeals (Form 9), he indicated he wanted a hearing before a 
member of the Board in Washington, DC.  A hearing was 
subsequently scheduled for him in November 2008.  The Veteran 
withdrew his hearing request in October 2008, prior to the 
hearing.




FINDINGS OF FACT

1.  The Veteran's ankle disorder is characterized by malunion 
of a healed tibia fracture with a marked ankle disability.  
The Veteran's ankle disorder does not involve nonunion of the 
tibia and fibula.  The ankle disorder has been of consistent 
severity since February 19, 2004.

2.  The Veteran's left knee disorder is characterized by 
arthritis and extension limited to 15 degrees, at which point 
the Veteran experiences pain; the Veteran does not have 
subluxation or instability, dislocating cartilage in the left 
knee, flexion limited to less than 60 degrees, or nonunion or 
malunion of the tibia and fibula of the left leg.

3.  The Veteran's skin condition is manifested by 
pseudofolliculitis  barbae affecting less than five percent 
of the exposed areas of his body, and less than five percent 
of his total body.  The Veteran does not have visible or 
palpable tissue loss or any of the eight characteristics of 
disfigurement; the Veteran does not have scarring related to 
his pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  A rating of 30 percent, and no higher, is warranted for 
the Veteran's right ankle disability, beginning February 19, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2008).

2.  A rating in excess of 30 percent for the Veteran's left 
knee disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2008).

3.  Criteria for an evaluation in excess of 10 percent for 
PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.20, 4.118, Diagnostic 
Codes 7800-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A VCAA notice letter was sent to the Veteran in June 2004.  
Through this notice, the Veteran was informed of the evidence 
necessary to support his claims, including evidence then of 
record and evidence that was still needed.  As required in 
increased rating claims, the Veteran was informed of the 
necessity to provide information demonstrating a worsening of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Although the initial VCAA 
notice did not reference the fact that the evaluations would 
be determined by applicable Diagnostic Codes, a March 2006 
VCAA notice informed the Veteran that ratings were determined 
by application of the schedule of ratings found in the Code 
of Federal Regulations.  Following the March 2006 letter to 
the Veteran, the claims were readjudicated by the RO.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2008).

The Veteran was not, however, informed of particular 
measurements that must be shown for an increased rating under 
the Diagnostic Codes for knee disabilities, ankle 
disabilities, or PFB.  The United States Court of Appeals for 
the Federal Circuit held in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), that all VCAA notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889. 
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Although the Veteran was not specifically told what 
measurements must be shown for higher evaluations for his 
disabilities, he was not prejudiced by the omission.  The 
Veteran's representative demonstrated actual knowledge of the 
criteria for increased evaluations, as demonstrated in the 
January 2009 informal hearing presentation.  The Veteran's 
representative cited relevant Diagnostic Codes in his 
informal hearing presentation, while making the argument on 
behalf of the Veteran.  These statements demonstrated actual 
knowledge on the part of the claimant; he had awareness of 
what evidence was necessary to substantiate his claims under 
the relevant Diagnostic Codes.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of his 
claims includes assisting the him in the procurement of 
service treatment records and pertinent treatment records, 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained 
the Veteran's service medical records, as well as VA progress 
reports dating back prior to the current claims.  VA also 
obtained private medical records from the Virginia 
Commonwealth University Medical Center (VCU-MCV) and Drs. 
K.D. and G.P. at West End Orthopedic.  In July 2004 and 
November 2007, VA provided the Veteran with examinations for 
each of his claimed conditions.  The reports from these 
examinations provide all the medical evidence required to 
properly rate the Veteran's disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  VA also arranged a hearing for the Veteran at 
the VA Central Office in Washington, DC, but the Veteran 
withdrew his request for the hearing.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Right Ankle Disability

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45).

The Veteran has a right ankle disability, which is currently 
evaluated analogously under Diagnostic Code 5262, based on a 
healed fracture of his tibia that has caused the ankle 
disability.

The Veteran's right ankle was examined at the West End 
Orthopedic clinic in February 2004.  The Veteran informed the 
examiner that walking aggravated the pain in his leg where he 
fractured his tibia while in service.  The physical exam 
revealed that the "[r]ight tibia does have a palpable 
deformity but no malalignment . . . ."  There was good range 
of motion in the ankle joint.  X-rays of the ankle revealed 
no degenerative changes.  

The Veteran was examined at the VAMC in conjunction with his 
claim in July 2004.  The Veteran complained of soreness and 
constant pain in the fracture area and in his ankle.  The 
pain in the ankle caused him to shift more weight to his left 
leg, causing damage to his left knee.  The right ankle had 
dorsiflexion to 15 degrees with pain at 15 degrees, and 
plantar flexion to 45 degrees, with pain at 45 degrees.  The 
range of motion of the ankle was limited by pain, fatigue, 
weakness, and lack of endurance, but there was no 
incoordination.  X-rays noted a deformity of the mid-tibial 
shaft from an old, healed fracture.  The diagnosis was 
residuals of a fracture of the right tibia, "with 
concomitant discomfort of [the] right ankle from change of 
architecture of right ankle mechanics."

In a July 2004 statement, the Veteran informed VA that his 
right ankle was getting worse.  His job consisted of a lot of 
walking, and the pain was causing him to miss time from work.  
The pain also kept him from a potential promotion.

The Veteran's right ankle was examined again by VA in 
November 2007.  The Veteran told the examiner that his ankle 
had become more stiff and ached more than at the time of his 
previous examination.  The ankle was deformed and painful.  
The disability affected the movement of his ankle joint.  The 
Veteran had an antalgic gait, and an examination of his shoes 
showed increased wear on both lateral heels, especially on 
the right shoe.  The disability prevented the Veteran from 
standing more than a few minutes, and he could not walk one-
quarter mile.  There was no genu recurvatum, no malunion of 
the os calcis or astralgus.  There was a non-tender bony 
prominence 13 cm. above the ankle on the anterior tibial 
area.  X-rays showed narrowing joint space in the right 
ankle.  The examiner diagnosed the Veteran with a healed 
fracture of the right tibia and arthritis of the right ankle.  
According to the examiner, the disability had "significant 
effects" on the Veteran's occupational activities, based on 
his decreased mobility and pain.  At the time of the 
examination, the Veteran was working one day per week, for 
five hours per day, refinishing hard wood floors.  The 
examiner noted that the disability had a moderate impact on 
the Veteran's ability to do chores and participate in 
recreational activities.  It had a severe impact on the 
Veteran's ability to exercise, and had caused the Veteran to 
stop all activities that required prolonged walking or 
standing.

Ankle disabilities are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262 and 5270-5274.  Normal ranges of motion 
of the ankle are dorsiflexion from 0 degrees to 20 degrees, 
and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

Currently, the Veteran is rated analogously under Diagnostic 
Code 5262, which addresses malunion of the tibia and fibula, 
with moderate knee or ankle disability.  Although the Veteran 
does not have "malunion of the tibia and fibula", he does 
have an improperly healed tibia, and his ankle is disabled as 
a result.  In a situation such as this, where an unlisted 
condition is encountered, it is to be rated under a closely 
related disease or injury in which the anatomical 
localization, symptomatology, and functions affected are 
analogous.  See 38 C.F.R. § 4.20.  The Veteran has been rated 
at 20 percent since November 2007, which signifies a moderate 
disability.  A 30 percent rating under Diagnostic Code 5262 
requires marked knee or ankle disability.  A 40 percent 
evaluation requires nonunion of the tibia and fibula, with 
loose motion, requiring a brace.

A second potentially applicable Diagnostic Code for the 
Veteran's ankle disability is 5271, which provides ratings 
based on limitation of motion of the ankle.  Moderate 
limitation of motion of the ankle is rated as 10 percent 
disabling; and marked limitation of motion of the ankle is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a.  

Likewise, the Veteran has been diagnosed with arthritis of 
the ankle, and could be evaluated under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
If the amount of limitation of motion is not compensable, a 
10 percent evaluation for each major joint or group of minor 
joints affected is applicable.

The Board finds that the Veteran has shown that his ankle 
disability is more than moderate; it is "marked".  The 
November 2007 examiner found that the Veteran was 
functionally limited when it came to standing and walking.  
He could not stand for more than a few minutes, and although 
he was able to walk more than a few yards, he was not able to 
walk one-quarter mile.  The disability had significant 
effects on the Veteran's ability to work, and he is currently 
only able to work one day each week.  His ability to get any 
exercise had been severely affected.  Other activities, such 
as doing chores, shopping, traveling, and participating in 
recreational activities were all impacted.  The Veteran's 
disability is thus more than "moderate"; he is markedly 
impaired in his daily activities by his ankle disability.  He 
does not experience an impact on only a minor part of his 
life.  His abilities to do such everyday things as standing 
and walking are severely limited.  Because his disability is 
"marked", a 30 percent evaluation is warranted.

Although the RO initially granted a 10 percent evaluation, 
and determined that a 20 percent evaluation was only 
warranted as of November 9, 2007, the Board finds that the 
Veteran has demonstrated continuity of symptomatology since 
his claim.  The private examination in February 2004 noted 
that the amount of pain in his ankle was aggravated by 
walking, and that the Veteran had a notable deformity where 
his tibia fracture healed.  In July 2004, the Veteran had 
soreness and constant pain at the site of the healed fracture 
and in his ankle, causing him to shift weight to his left 
leg.  The ankle also had limited dorsiflexion with pain, and 
in general, the ankle's range of motion limited by pain, 
fatigue, weakness, and lack of endurance.  X-rays taken of 
the Veteran's leg showed a deformity of the tibia where his 
fracture had healed improperly.  The examiner found that the 
residuals of the fracture had caused him to alter his right-
ankle mechanics.  The findings from the two examinations in 
2004 are not significantly different from the findings made 
by the VA examiner in November 2007.  The Veteran experienced 
significant pain at both examinations, described as 
"constant" to the VA examiner.  Both examiners noted the 
deformity at the site of the healed fracture.  The July 2004 
examiner noted limitation of motion based on, among other 
causes, pain.  These symptoms continued through the November 
2007 examination, and had severely limited the Veteran's 
ability to stand and walk.  The symptomatology has stayed 
sufficiently consistent that creating a line as to when the 
disability went from "moderate" to "marked" would not be 
appropriate.  Therefore, the Board finds that the 30 percent 
evaluation should be effective as of February 19, 2004, the 
date he was examined at the West End Orthopedic clinic, 
because the April 2004 claim was received within a year of 
this date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The other Diagnostic Codes relevant to the ankle, including 
5270, 5272, 5273, and 5274, are not applicable.  The Veteran 
does not have ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, or malunion of the os calcis 
or astralgus, and he has not had an astragalectomy.  

Diagnostic Code 5271 does not provide more than the currently 
assigned 20 percent evaluation.  Therefore, the Board will 
not further consider this Code, because it would not be to 
the Veteran's advantage.

An evaluation for arthritis is not warranted.  Although it is 
not obvious under the language of Diagnostic Code 5262, the 
Veteran is effectively evaluated based on limitation of 
motion, because it is based on painful movement.  Diagnostic 
Code 5003 provides that if a disability is characterized by 
compensable limitation of motion (which also includes painful 
motion), the disability should be rated under the relevant 
Diagnostic Code.  Since he has limitation of motion in his 
ankle that is compensable under Diagnostic Code 5262, an 
arthritis evaluation would not be appropriate.

A separate rating for his arthritis of his ankle is not 
warranted either.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  For example, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 (instability of the 
knee) and 5003 (degenerative arthritis) does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In contrast, 
separate ratings under Diagnostic Code 5003 for arthritis of 
the ankle and Diagnostic Code 5262, which includes 
consideration of painful movement, would provide multiple 
evaluations for duplicative symptomatology.  In other words, 
the Veteran would be twice-compensated for his limited 
motion, initially for the pain from arthritis, and 
secondarily for the pain caused by the improperly-healed 
tibia.  Therefore, the Veteran is not entitled to a separate 
evaluation for arthritis of the ankle.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected ankle disorder has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization.  The ankle disorder has affected his work as 
refinishing floors; however, the Veteran would not be limited 
in employment that did not require long periods of standing 
or walking.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected ankle disability.

Left Knee Disability

The Veteran has a left knee disability, currently evaluated 
under Diagnostic Code 5261, based on limitation of extension.

Private medical records from West End Orthopedic dated 
February 2004 found that his left knee was tender, but that 
he had good range of motion without warmth or effusion.  An 
X-ray of the left knee showed some loss of lateral joint 
space.  The examiner diagnosed the Veteran with moderate 
degenerative joint disease of the left knee, and noted that 
he may need a left knee replacement in the future.

The Veteran's left knee was examined in July 2004 by VA in 
conjunction with his claim.  The examiner noted that his left 
knee was swollen, and his flexion was limited to 60 degrees, 
with pain at the 60 degree level.  The Veteran had full 
extension.  There was no incoordination, ankylosis, crepitus, 
effusion, or locking pain with his left knee.  The examiner 
noted that the Veteran experienced pain in his knee, because 
he put extra pressure to compensate for his right ankle 
injury.

The Veteran was seen in August 2005 at the Richmond, 
Virginia, VA Medical Center (VAMC) for left knee pain, and 
the examiner noted that the Veteran had no knee deformities, 
swelling, tenderness, erythema, or warmth.  There was limited 
range of motion as to flexion because of pain.  

He was seen again at the VAMC later the same month, 
complaining of pain he rated at a nine out of 10.  He denied 
episodes of the knee giving way, but said that the knee had 
been swollen and that he experienced increased pain with 
walking.  The examiner noted tenderness to palpitation with 
the left knee.  The Veteran had less than 90 degrees flexion, 
and extension was limited by 10 degrees.  There was no 
effusion, erythema, or warmth.  The examiner was unable to 
test for stability because of the pain the Veteran was 
experiencing.  The examiner diagnosed severe degenerative 
joint disease, with almost complete obliteration of the joint 
space.

The Veteran had a second examination for his left knee in 
November 2007.  The Veteran told the examiner he had lost his 
job as a custodian in 2004 because the job required him to be 
on his feet, and he was unable to perform the work.  The 
Veteran used an assistance device for walking.  The Veteran 
informed the examiner that he had no dislocation, 
subluxation, or locking, but that he did experience effusion 
and flare-ups of his joint disease, leading to warmth, 
swelling, and tenderness.  The Veteran had an antalgic gait.  
His range of motion was from 10 degrees to 60 degrees, and 
pain began on extension at 15 degrees.  There was no 
additional range of motion with repetitive use.  There was 
crepitus, but there was no instability.  There was no 
patellar or meniscal abnormality.  The Veteran had difficulty 
standing for long periods of time, and could not walk for 
more than one-quarter mile.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
If the amount of limitation of motion is not compensable, a 
10 percent evaluation for each major joint or group of minor 
joints affected is applicable.

The Veteran is currently evaluated at 30 percent based on 
limitation of extension.  A higher rating for limitation of 
extension would not be appropriate unless the Veteran's 
extension was limited to 30 degrees.  There is no evidence 
that the Veteran's extension has ever been limited to more 
than 15 degrees, taking limitation due to pain into 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, an increased rating based on limitation of extension is 
not warranted.

An increased evaluation based on limitation of flexion is 
likewise not warranted.  The Veteran's flexion has never been 
shown to be limited to more than 60 degrees.  Flexion limited 
to 60 degrees is not compensable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

The Board finds that an evaluation under any of the other 
Diagnostic Codes applicable to knee disabilities would not be 
appropriate.  Examinations of the Veteran's left knee have 
not shown ankylosis, subluxation, or instability.  The 
Veteran does not have dislocated cartilage in his knee, nor 
has he had semilunar cartilage removed from his knee.  He 
does not have malunion or nonunion of his tibia and fibula, 
and he does not have genu recurvatum.  The Veteran has 
limitation of motion in his knee that is compensable, and 
thus an arthritis evaluation would not be appropriate.

A separate rating for his arthritis of his left knee is not 
warranted.  As addressed above, separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban, 6 Vet. 
App. at 262.  In the Veteran's case, as he is rated based on 
limitation of extension, a separate rating for arthritis 
would be inappropriate.  Arthritis ratings are based on 
limitation of motion, as are ratings for limitation of 
flexion or extension.  To provide the separate ratings for 
limited extension and arthritis would be providing two 
evaluations for the same symptomatology, i.e., limitation of 
motion.  See Esteban, 6 Vet. App. at 262.  This is different 
a case where an individual has a disability affecting the 
range of motion of his knee (such as arthritis), as well as a 
disability that made his knee unstable (as addressed by 
Diagnostic Code 5257).  Separate ratings for instability and 
limitation of motion are permissible because the 
symptomatology of the two conditions is different.

The Board thus finds that an increased evaluation is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 54-56.

The Board finds that consideration of an extraschedular 
rating is not warranted.  As noted above, generally, the 
degrees of disability specified in the regulations are 
considered adequate to compensate for considerable loss of 
working time proportionate to the severity of the several 
grades of disability.  The Veteran has not shown that his 
service-connected knee disorder has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disability has not required frequent periods of 
hospitalization.  The knee disorder has affected his work as 
a custodian; however, the Veteran would not be limited in 
employment that did not require long periods of standing or 
walking.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected knee disorder.

Pseudofolliculitis Barbae

The Veteran currently has a 10 percent evaluation for his 
diagnosed pseudofolliculitis barbae.

The Veteran was examined in November 2002 for his PFB, at 
which time he told the examiner that he had a "palpable, 
white skin condition around the anterior part of the neck as 
well as upper back since being in Vietnam", and that "it 
comes and goes every once in a while intermittently."  The 
Veteran was not on any treatment, and did not have any 
itching or pain.  The PFB presented with silver, scaly 
papules on the upper portion of the torso and on his neck.  
There were no signs of ulceration or crusting, but there was 
some exfoliation.  The examiner continued the diagnosis of 
PFB.

The Veteran was examined again in July 2004 at the VAMC.  The 
Veteran said that his PFB was constant, and had been since 
1971, occurring "365 days a year".  The examiner noted that 
the Veteran did not have ulceration, exfoliation, or crusting 
on his face.  The examiner stated that there was a "lesion 
about 20% of the exposed area, about 1% of the total body."  
There were no areas larger than six square inches of tissue 
loss, induration, inflexibility, hyperpigmentation, 
hypopigmentation, or abnormal texture.  

During a visit to the VAMC in August 2005, the Veteran asked 
the examiner to check on a rash on his neck and hands.  The 
examiner noted that there was no rash on the Veteran's back.  
There was an area of alopecia at the Veteran's hairline and 
on the left side of the back of his head, and the Veteran had 
a 2 cm. by 3 cm. area of dry skin on his right hand that was 
peeling.

The Veteran had another VA examination in November 2007.  He 
told the examiner that the PFB appeared when the Veteran 
shaved, and that it was intermittent.  The Veteran had been 
on a prescription of clotrimazole, which is not a 
corticosteroid or an immunosuppressant, to treat the 
condition.  Upon examination, less than five percent of the 
exposed area, and less than five percent of the total body 
area was affected.  The examiner noted scattered small 
papules on the anterior of the neck, and a small pustule on 
the left side of the chin.  There were no open areas or 
drainage.

The Veteran has a current diagnosis of PFB, which is a 
disorder not listed under any Diagnostic Code.  As PFB does 
not have a particularly applicable Diagnostic Code, it must 
be rated analogously.  38 C.F.R. § 4.20.  PFB can be rated 
under Diagnostic Code 7800 for disfigurement of the head, 
face, or neck, Diagnostic Codes 7801-7805 for scars, or 
Diagnostic Code 7806 for dermatitis or eczema.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  

Currently, the Veteran's PFB is rated analogously under 
Diagnostic Code 7806 at 10 percent, which requires a showing 
of dermatitis or eczema with

[a]t least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period[.]

38 C.F.R. § 4.118, Diagnostic Code 7806.  For the rating to 
be increased to 30 percent under Diagnostic Code 7806, the 
Veteran must show dermatitis or eczema with "20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period".  Id.  Finally, for the rating to be 
increased to 60 percent, the Veteran must show dermatitis or 
eczema with "[m]ore than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period".  Id.  

The evidence does not support a rating higher than 10 
percent.  To be entitled to an increased rating, the Veteran 
would have to demonstrate that either 20 percent of his 
entire body was affected by the PFB, 20 percent of his 
exposed areas were affected, or that he was on systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for the condition during the previous year.  Currently, 
less than five percent of the exposed areas of the Veteran's 
body, and less than five percent of the total area of the 
Veteran's body, is affected.

The Board notes that the July 2004 examination found that 20 
percent of the exposed areas of the Veteran's body was 
affected.  The Board finds that the totality of the evidence 
shows the July 2004 episode to be a flare-up of the 
condition.  In 2002, the Veteran had a PFB on the upper part 
of his torso and his neck; he told the examiner at the time 
that the condition came and went.  In July 2004, the only 
time that there has been a showing that 20 percent of the 
exposed area of the Veteran's body was covered, the Veteran 
told the examiner that it had been constant since his time in 
service.  The next time the PFB was observed in the record, 
in August 2005, the examiner noted an area of alopecia at the 
top of the Veteran's neck, and some dry skin on the back of 
his hand.  The August 2005 examiner did not state that 20 
percent of the exposed area or 20 percent of the Veteran's 
entire body was affected by PFB.  In November 2007, less than 
five percent of the Veteran's exposed areas of skin, and less 
than five percent of the Veteran's entire body was affected 
by PFB.  

The evidence does not support a finding that a 30 percent 
evaluation is warranted.  Although there is, from one 
examination, a note that 20 percent of the exposed area was 
affected, there is no evidence that the PFB affected that 
much of his body before or after July 2004; rather, the 
evidence suggests that in 2002 (prior to the current claim 
period), and in 2005, the symptomatology of the condition did 
not approach the criteria for a 30 percent evaluation.  
Further, the current condition of the disability does not 
warrant an increased evaluation.

The Board has also considered rating the Veteran's service-
connected disability under Diagnostic Codes 7800-7805, but 
finds none that may be assigned on the facts of record or 
which would avail the Veteran of a higher disability rating.  
Diagnostic Code 7800 is not applicable, because the Veteran 
does not demonstrate visible or palpable tissue loss or any 
of the eight characteristics of disfigurement.  Diagnostic 
Codes 7801-7805 are not applicable because the evidence does 
not show that the Veteran suffers from any scarring.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of Diagnostic Code should be upheld so long as it is 
supported by explanation and evidence).

In conclusion, the Board finds that there is no basis for a 
higher evaluation, as the Veteran's current evaluation for 
pseudofolliculitis barbae is appropriate.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.

The Board finds that consideration of an extraschedular 
rating is not warranted.  The Veteran has not shown that his 
PFB has resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  The disability has not 
required frequent periods of hospitalization, and has not 
affected his employment.  Accordingly, the Board concludes 
that consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's PFB.

ORDER

Entitlement to an evaluation of 30 percent, and no higher, 
for a right ankle disability is granted, for the period of 
February 19, 2004 until November 9, 2007, subject to the laws 
and regulations governing payment of monetary benefits.

Entitlement to an evaluation of 30 percent, and no higher, 
for a right ankle disability is granted as of November 9, 
2007, subject to the laws and regulations governing payment 
of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for a 
left knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


